Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
1.	This office action is in response to claims filed on 12/01/2021; 
2.	Claims 1-5, 7-13, 15-19 and 21-23 are pending and rejected; claims 1, 8 and 15 are independent claims
Response to Arguments
Applicant’s arguments filed on 12/01/2021 have been fully considered but are not persuasive.

With respect to applicant’s argument: “absent hindsight, one of ordinary skill would not have contemplated the claimed invention in view of Kuehr and Halligan as modifying a system similar to Kuehr to include content provider identification in requesting content by a content requester would not somehow further avoid risks to data protection and security, and establish and maintain trusted relationships with and between content providers beyond that which is already provided by Kuehr: Identifying a content provider by name does not inform the content requester about the privacy policies of that content provider”
Examiner respectfully disagrees with applicant’s argument for the following reasons: As applicant correctly pointed out (see applicant’s remark, “Kuehr's registration process requires potential sellers and buyers to submit various privacy-use information before content requests are received (i.e., before the parties are matched and transactions occur), which allows Kuehr's participants to evaluate such information before engaging in a transaction. Moreover, Kuehr does not identify relevant sellers for a buyer until after a content request has been received.” However, Halligan discloses the receiver identifies the provider at the time of content request (see Halligan Fig. 3, Col. 9, lines 3-5, “UE 102 generates a request for content 302 for sending to content provider 108”), hence the motivation to combine the cited 

	In addition, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is found in the reference (see Halligan Col. 1, lines 53-56).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehr-McLaren et al. US Pub. No.: 20015/0102195 A1 in view of Halligan US Patent. No.: 10,440,022 B2 (hereinafter Halligan).


Kuehr teaches: 
As to claim 1, an apparatus, comprising: a processor (see Kuehr ¶56, “data processing system”); 
a memory unit storing computer-executable instructions, which when executed by the processor (see Kuehr ¶56, “code may be distributed on such media, or may be distributed to users from the memory or storage of one computer system”), cause the apparatus to: 
receive a content request, content provided by an entity (see Kuehr ¶34, “buyers put forth solicitations for purchases that they wish to make”…. “collaborative selling groups are identified to the marketplace” [i.e. any entity of identified groups]);
compare a privacy preference of a user associated with the content request and a privacy policy of the entity (see Kuehr ¶¶11-33 and 35-36, “E-Marketplace matches participant preferences with participant policies”); and
based on a determination that the privacy policy is not compatible with the privacy preference (see Kuehr ¶36, “category assignments can be used to filter”), determine one or more alternate entities for providing the content (see Kuehr Fig. 8, ¶¶31-32 and 36, “buyers will only be shown sellers or collaborative selling groups that meet their requirements”) and send a response indicating the one or more alternate entities (see Kuehr Fig. 8 and ¶52, “the buyer is shown only those offers that match the buyers desired privacy preferences”); 
Kuehr does not explicitly teach but the related art Halligan teaches: 
receive a content request identifying an entity and content provided by the entity (see Halligan Fig. 3, Col. 9, lines 3-5, “UE 102 generates a request for content 302 for sending to content provider 108”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kuehr to include content provider identification in requesting for content by content requester. The motivation for doing so would have been to avoid risks to data protection and security, and in establishing and maintaining trusted relationships with and between content providers dynamically [i.e. in real time] (see Halligan Col. 5, lines 4-6).
As to claim 2, the combination of Kuehr and Halligan teaches the apparatus of claim 1, wherein the content request comprises a Uniform Resource Locator (URL), and wherein the entity comprises a website identified by the URL (see Halligan Fig. 3, Col. 9, lines 23-25, “the encrypted identifier may be included as a query parameter or as POST data in a modified URL of the content provider 108”). 

As to claim 3, the combination of Kuehr and Halligan teaches the apparatus of claim 1, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to: after sending the response indicating the one or more alternate entities for providing the content (see Kuehr ¶52 and Fig. 8, “the buyer is shown only those offers that match the buyers desired privacy preferences”, receive a second request comprising a request for content provided by an alternate entity of the one or more alternate entities (see Kuehr ¶40, “transaction); and 
send the second request to the alternate entity (see Kuehr ¶40, “transaction completed”). 

As to claim 4, the combination of Kuehr and Halligan teaches the apparatus of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the apparatus to determine the one or more alternate entities for providing the content, by causing the apparatus to: retrieve, from storage, indications of the one or more alternate entities (see Kuehr ¶¶20-26, “display of  and selection of participants”, wherein the storage comprises an association between the entity and the one or more alternate entities (see Kuehr Fig. 1 100, “E-marketplace”). 

As to claim 5, the combination of Kuehr and Halligan teaches the apparatus of claim 1, wherein the response comprises, for each of the one or more alternate entities, an indication of a relative compatibility of a corresponding privacy policy with the privacy preference (see Kuehr ¶¶31-32, 35-36, 39, Fig. 8, “filtering aspect”), and wherein the indication of the relative compatibility comprises an indication of the relative compatibility comprises an indication associated with each of a plurality of privacy categories (see Kuehr Fig. 2, step 212 ¶40, “the buyer selects a transaction using one or more offers listed”)

As to claim 6, (canceled). 

As to claim 21, the combination of Kuehr and Halligan teaches the apparatus of claim 1, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to: based on a determination that the privacy policy is compatible with the privacy preference, send the content request to the entity (see Kuehr ¶40, “the buyer selects a transaction using one or more offers listed. At this point, the transaction commences in accordance with a normal E-commerce transaction within this E-marketplace and at step 212 the transaction is completed” [i.e. commence/send the content request to the entity]).

As to independent claim 8, this claim directed to one or more non-transitory computer-readable media storing instructions executed by the apparatus of claim 1; therefore it is rejected along similar rationale.
As to independent claim 15, this claim directed to a method executed by the apparatus of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 10-12, 18-19 and 22-23, these claims contain substantially similar subject matter as claim 3-5 and 21; therefore they are rejected along the same rationale.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehr-McLaren et al. US Pub. No.: 20015/0102195 A1 in view of Halligan US Patent. No.: 10,440,022 B2 (hereinafter Halligan) as applied above to claims 1 and 8 and further in view of Cook US Pub. No.: 2016/0164915 A1 (hereinafter Kook).

As to claim 7 the combination of Kuehr and Halligan does not explicitly teach but the related art Cook teaches:
the apparatus of claim 6, wherein the plurality of privacy categories comprises a data collected category, a data sharing category, an opt in/out category, and a data deletion category (see Cook ¶51, “the data that a company provides or sells data on me”; “The way that a company provides or sells data on me”; The way that a company restricts my ability to opt out of use of my data (full opt out, no opt out, some opt out)”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kuehr to include a data collected category, a data sharing category, and an opt in/out category as taught by Cook. The motivation for doing so would have been to help create a valuation of the quality of the privacy policy with respect to ensuring that information collected about the consumer is protected (see Cook ¶20).
As to dependent claims 13 and 19, these claims contain substantially similar subject matter as claim 7; therefore they are rejected along the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433